Per Curiam.
This proceeding was commenced by the State Board of Law Examiners for the disbarment of Theodor Herzl Herman, an attorney at law duly licensed to practice in the State of Minnesota, by service of its petition and the order of this court requiring respondent to answer the same within 20 days after the date of such service, August 22, 1963. No answer or other pleading to said petition or order has been filed, and respondent is now in default.
The petition of the State Board of Law Examiners alleges that respondent was, on June 17, 1963, found guilty by the District Court of the Fourth Judicial District of th'e State of Minnesota of a felony, as evidenced by a certified copy of a judgment and commitment attached to said petition.
IT Is Therefore Ordered, That respondent, Theodor Herzl Herman, be and he hereby is disbarred and that his name be stricken from the